Title: To George Washington from Jeremiah Wadsworth, 25 November 1778
From: Wadsworth, Jeremiah
To: Washington, George


  
    Sir.
    Camp Fredg [N.Y.] Novr 25th 1778
  
  General Sullivan’s letter to your Excellency, I believe to contain much misrepresentation respecting the department, over which, 
    
    
    
    I have the misfortune to preside. I therefore wish your Excellency would direct such an enquiry to be made into the matter, as will put it in a true light, the blame be rightly placed, and the parties concerned be dealt with according to their demerits.
In the interim to obviate the difficulty arising from stopping the flour said to be bought by Messieurs Clark & Nightingale, I propose they should make a return to Peter Colt Esq. D.C.G.P. at Hartford in the state of Connecticut of the several parcels; the persons purchased of; and the price given, and that he be directed to pay them for the same.
I will not trouble your Excellency with tedious remarks on Genl Sullivan’s letter; but beg your attention to Mr Flint’s Answer to his letter, which, the General says, “gave him no hope of relief ”—and to Colo. Champions letter herewith handed you. I have the honor to be your Excellency’s most obedt & hbl. Srvt

  Jere. Wadsworth Com. Gen.

